RENDERED: OCTOBER 28, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2022-CA-0025-MR

ROBERT GARDINER                                                      APPELLANT


                  APPEAL FROM LARUE CIRCUIT COURT
v.              HONORABLE CHARLES C. SIMMS, III, JUDGE
                       ACTION NO. 20-CR-00006


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CETRULO, COMBS, AND GOODWINE, JUDGES.

COMBS, JUDGE: Appellant, Robert Gardiner, appeals from an order of the Larue

Circuit Court revoking his probation.

            Gardiner was indicted on charges of attempted rape in the first degree

and attempted incest involving his stepdaughter, who was under 18 years of age.

On July 16, 2021, Gardiner entered a guilty plea to an amended charge of unlawful

transaction with a minor in the first degree. The incest charge was dismissed.
               On September 20, 2021, the trial court sentenced Gardiner to five-

years’ incarceration, probated for five years, ordered that he complete the Sex

Offender Treatment Program (SOTP), and that he register as a sex offender.

              On October 14, 2021, Gardiner’s probation officer, Cory Mabe, filed a

violation of supervision report in the Larue Circuit Court. Officer Mabe explained

that on October 1, 2021, Gardiner had met with Officer Samantha Bright for his

initial set up. On October 12, 2021, Officer Mabe accepted Gardiner’s transfer

request due to his living in Hardin County, and they met at the Elizabethtown

Probation and Parole Office.

              Officer Mabe stated that Gardiner had violated provisions of the

Supplemental Conditions of Supervision for Sex Offenders and Computer User

Agreement for Sex Offenders, which he had signed on October 1, 2021, as set forth

therein. Officer Mabe explained that a search of Gardiner’s phone1 revealed that

he had been viewing pornographic websites since signing conditions twelve days

earlier on October 1, 2021. Significantly, the “listed videos viewed” on one of the

websites had titles similar in nature to Gardiner’s crime -- videos concerning

sexual misconduct among “step” relatives. This detail was particularly noteworthy

because Gardiner’s stepdaughter was the victim in his case. Officer Mabe further


1
 Officer Mabe noted in his report that Gardiner had voluntarily consented to the search of his
phone by signing the Supplemental Conditions of Supervision for Sex Offenders and Computer
User Agreement for Sex Offenders on October 1, 2021.

                                              -2-
noted that during their office visit, “Gardiner stated that he only pled guilty to

avoid going to jail in the hopes of getting custody of his son.” Because he never

really acknowledged his guilt, Officer Mabe predicted that “Mr. Gardiner[’s]

maintaining his innocence will inevitably cause him to fail in Sex Offender

Treatment Program.”

             The trial court conducted a hearing on December 6, 2021. Gardiner

was present and was represented by retained counsel. Officer Mabe was the only

witness and he testified along the lines of his report. On December 8, 2021, the

trial court entered a detailed revocation order as follows:

                    On October 1, 2021, Probation Officer Samantha
             Bright reviewed with Gardiner the standard conditions of
             probation for sex offenders. Those conditions included
             the following:

                           Condition No. 3 -- I shall have no contact,
                    direct or indirect, with the victim(s) or victim’s
                    family except as approved by my Probation and
                    Parole Officer. I am prohibited from possession or
                    viewing certain materials related to, or part of, the
                    grooming cycle for his/her crime. Such materials
                    include, but are not limited to, the following:
                    images of your victim, stories or images related to
                    your crime or similar crimes, images which depict
                    individuals similar to your crimes. Stories written
                    about or for individuals similar to your victim,
                    materials focused on the culture of your victim
                    (e.g. children’s shows or web sites).

                          Condition No. 10 -- I will not purchase,
                    possess, or knowingly view any material that
                    depicts partial or complete nudity including

                                          -3-
                       pornographic or sexually explicit written, printed,
                       photographed, recorded materials, electronic
                       software, cable station nor frequent any business
                       where pornographic materials are openly
                       exhibited, including, but not limited to: adult
                       bookstores, adult theaters, nude or strip bars/clubs,
                       prostitution activity, sexual devices or aids.

                ....

                       By way of background, Gardiner’s stepdaughter is
                the victim on his conviction to first-degree unlawful
                transaction with a minor. Mabe testified that numerous
                pornographic websites were viewed after Gardiner
                signed his conditions on October 1, 2021, including titles
                related to stepchildren. Based upon Gardiner accessing
                and viewing these websites, he has obviously failed to
                comply with the requirements and requests of Probation
                [and] Parole.

                       Pursuant to KRS[2] 439.3106(1), this Court finds
                that Gardiner . . . has been convicted of first-degree
                unlawful transaction with his minor stepdaughter. In
                addition, almost immediately after Gardiner signed the
                conditions of probation which included a prohibition
                from viewing images of “similar crimes,” Gardiner’s
                cellular telephone revealed a recent history of accessing
                and viewing materials like “step dad fucks stepdaughter.”

                       Pursuant to KRS 439.3106(1),[3] this Court next
                finds that Gardiner cannot be appropriately managed in
                the community. As grounds, Gardiner is required to
                complete sex offender treatment. However, with
                Gardiner now denying the commission of first-degree
                unlawful transaction with a minor, this Court is well-


2
    Kentucky Revised Statutes.
3
    Now codified as KRS 439.3106(1)(a).

                                            -4-
                aware that Gardiner will be unable to successfully
                complete the Kentucky Sex Offender Program.
                       Pursuant to KRS 439.3106(2),[4] this Court must
                consider “sanctions other than revocation and
                incarceration as appropriate to the severity of the
                violation behavior, the risk of future criminal behavior by
                the offender, and the need for, and availability of,
                interventions which may assist the offender to remain
                compliant and crime-free in the community. This Court
                has specifically considered sanctions other than
                revocation and incarceration, but those sanctions appear
                to be futile based upon Gardiner’s infatuation with
                stepchildren, his compulsion to view pornographic
                material related to stepchildren, and his present inability
                to complete sex offender treatment due to his refusal to
                admit guilt.

(Emphasis original.) The trial court revoked Gardiner’s probation and ordered him

to serve his five-year sentence pursuant to the judgment of final conviction entered

on September 22, 2021.

                Gardiner now appeals, contending that the trial court abused its

discretion when it failed to invoke graduated sanctions and instead revoked his

probation.

                KRS 439.3106(1) provides in relevant part that:

                Supervised individuals shall be subject to:

                       (a) Violation revocation proceedings and possible
                       incarceration for failure to comply with the
                       conditions of supervision when such failure
                       constitutes a significant risk to prior victims of the
                       supervised individual or the community at large,

4
    Now codified as KRS 439.3106(1)(b).

                                             -5-
                      and cannot be appropriately managed in the
                      community; or
                      (b) Sanctions other than revocation and
                      incarceration as appropriate to the severity of the
                      violation behavior, the risk of future criminal
                      behavior by the offender, and the need for, and
                      availability of, interventions which may assist the
                      offender to remain compliant and crime-free in the
                      community.

                As our Supreme Court reiterated in Commonwealth v. Gilmore, 587

S.W.3d 627, 629 (Ky. 2019):

                The first step in analyzing a probation revocation claim is
                to determine whether the trial court properly considered
                KRS 439.3106(1) before revoking the defendant’s
                probation. Andrews,[5] 448 S.W.3d at 780. If the trial
                court considered the statute, we then review whether its
                decision to revoke probation was an abuse of discretion.
                Id. Accordingly, “we will disturb a ruling only upon
                finding that ‘the trial judge’s decision was arbitrary,
                unreasonable, unfair, or unsupported by sound legal
                principles.’” Id. (quoting Commonwealth v. English, 993
                S.W.2d 941, 945 (Ky. 1999)).

                Gardiner contends that the trial court improperly concluded that he

could not be appropriately managed in the community based upon speculation:

i.e., that Gardiner would ultimately refuse to complete the SOTP program in light

of his statement to Officer Mabe that he only pled guilty to avoid incarceration.

Gardiner further contends that there were available options for managing him in




5
    Commonwealth v. Andrews, 448 S.W.3d 773 (Ky. 2014).

                                            -6-
the community -- such as computer monitoring -- that would prevent him from

accessing pornography.

             However, the trial court carefully considered KRS 439.3106(1) before

revoking Gardiner’s probation. Gardiner violated the terms of his probation

“almost immediately.” As the Commonwealth asserts -- and we agree -- regardless

of whether or not Gardiner could complete the SOTP due to his denial of guilt, his

behavior posed a risk both to his victim and to the community. It is clear that the

trial court did not believe Gardiner could be appropriately managed in the

community. Indeed, the trial court believed that sanctions other than revocation

and incarceration would be “futile” due to Gardiner’s infatuation with stepchildren

and “his compulsion to view pornographic material related to stepchildren” in

addition to any present inability to complete sex offender treatment due to his

refusal to admit guilt. We find no abuse of discretion.

             We affirm the revocation order of the Larue Circuit Court entered on

December 8, 2021.



             ALL CONCUR.




                                         -7-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE:

Erin Hoffman Yang        Daniel Cameron
Frankfort, Kentucky      Attorney General of Kentucky

                         Stephanie L. McKeehan
                         Assistant Attorney General
                         Frankfort, Kentucky




                        -8-